United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                            _____________

                                No. 96-1570NE
                                _____________

United States of America,        *
                                 *
               Appellee,         *   Appeal from the United States
                                 *   District Court for the
     v.                          *   District of Nebraska.
                                 *
Arnaldo Carrera,                 *         [UNPUBLISHED]
                                 *
               Appellant.        *
                          _____________

                    Submitted:        April 7, 1997

                           Filed: April 15, 1997
                               _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________


PER CURIAM.


     Arnaldo Carrera challenges the 54-month sentence imposed by
the district court after Carrera pleaded guilty to possessing with
intent   to   distribute     cocaine.          Carrera      also   admitted   that
$49,402.00 was forfeitable.        Carrera’s counsel filed a brief under
Anders v. California, 386 U.S. 738 (1967), and Carrera filed a
supplemental brief.   Contrary to Carrera’s view, after the district
court departs downward from the guidelines range, the extent of the
district court’s departure is unreviewable.                 See United States v.
Left Hand Bull, 901 F.2d 647, 650 (8th Cir. 1990).                  We decline to
consider Carrera’s claim of ineffective assistance of counsel on
direct appeal.    See United States v. Logan, 49 F.3d 352, 361 (8th
Cir. 1995).    Otherwise, we conclude the arguments raised in the
briefs filed by Carrera and his counsel are without merit.                Finding
no other nonfriviolous issues for appeal, see Penson v. Ohio, 488
U.S. 75, 80 (1988), we affirm.   We also grant counsel’s motion to
withdraw.


     A true copy.


            Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-